Citation Nr: 1117299	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic left knee disability, to include as secondary to a service-connected left knee scar, residual of a shell fragment wound.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  His military records show that he served in the United States Army and was decorated with the Bronze Star Medal with Combat "V" Device for valor in combat against enemy forces while serving in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic left knee disability (claimed as being directly due to the same combat injury that resulted in the service-connected left knee scar, residual of a shell fragment wound, or as secondary thereto).

In June 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Following this development, the claim was readjudicated and the prior denial was confirmed in a March 2011 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in April 2011, and the Veteran now continues his appeal. 


FINDING OF FACT

The Veteran's left knee disability, presently diagnosed as mild intrasubstance degeneration of the medial meniscus, did not have its onset during active duty, nor is it secondary to, or permanently worsened beyond its normal natural progression by his service-connected left knee scar, residual of a shell fragment wound.


CONCLUSION OF LAW

The Veteran's left knee disability, presently diagnosed as mild intrasubstance degeneration of the medial meniscus, was not incurred in military service, nor is it proximately due to, the result of, or aggravated by his service-connected left knee scar, residual of a shell fragment wound.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a), (b) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance of Act of 2000 and VA's duty to assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the Veteran's application for VA compensation for this disability, which was filed in July 2006.  A VCAA notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the Veteran in developing the claim was dispatched to the Veteran in September 2006, which addressed the matter and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to the September 2006 VCAA notice letter, as it preceded the initial adjudication of this claim in the May 2007 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records and relevant post-service private and VA medical records have been obtained and associated with the claims file.  The Board remanded the case in June 2010 to obtain any outstanding treatment records pertaining to his left knee, as well as records pertaining to his successful claim for disability benefits from the Social Security Administration (SSA) records.  Additionally, the Board remanded the case so that the Veteran could be provided with another VA medical examination, in which a definitive diagnosis could be obtained regarding his left knee, as well as a nexus opinion, based on the evidence of record, addressing the likelihood that the left knee condition diagnosed was the result of, or otherwise aggravated by, active duty, including by his service-connected left knee scar.  The Board notes that because of the development undertaken by the RO pursuant to the June 2010 remand the Veteran's treatment records for his left knee are current to September 2010, his SSA records have been obtained and associated with his claims file, the requested examination was conducted in September 2010, and nearly all the requested nexus opinions have been provided by the examiner.  Thus, there has been substantial compliance with the Board's remand instructions and the Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issue of entitlement to service connection for a chronic left knee disability.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in April 2011, and that neither the Veteran nor his representative has indicated that there are any other outstanding relevant post-service medical records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  

The Board observes that although an MRI study that was conducted in conjunction with the September 2010 VA examination was noted by the radiologist to be incomplete as no axial images of the left knee were obtained, the study was adequate to provide sufficient medical data to allow a definitive diagnosis of the Veteran's left condition to be made.  As such, the deficit associated with the MRI study does not render it unusable for purposes of adjudicating the service connection claim at issue.  The September 2010 VA examination also provided nexus opinions addressing the relationship between the Veteran's military service and his left knee disability, as well as the left knee disability's relationship with the shell fragment wound incurred in service.  These clinical findings and opinions have been supported by medical rationales based on the examiner's review of the Veteran's relevant clinical history.  Although the examiner did not address the question of whether there was any secondary aggravation of the diagnosed left knee disability by the service-connected left knee scar, the Board notes (as will be further discussed below) that there is sufficient clinical evidence addressing the functional impact of the left knee scar on the underlying joint for the Board to make a factual determination in this regard without having to resort to using its own medical judgment, as proscribed by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, notwithstanding this aforementioned deficit, the Board finds that the September 2010 VA medical examination report and its clinical findings, nexus opinions, and supportive rationales is adequate for purposes of adjudicating the claim for VA compensation for a chronic left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidentiary development undertaken by the RO is in substantial compliance with the instructions of the June 2010 Board remand; thus, no further remand for corrective development is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a chronic left knee disability, to include as secondary to a service-connected left knee scar, residual of a shell fragment wound.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, the veteran is presumed to have been sound upon entry to active service when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R.§ 3.304(b).  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2010).  Continuity of symptomatology is required where the disorder noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

As relevant, the Veteran's service treatment records show that on enlistment examination in February 1968, his lower extremities were clinically normal and on his medical history questionnaire, he denied having any "trick" or locked knee.  The Veteran did report having a history of "water on the knee," although he did not specify whether this history involved both knees or just one knee.  However, notwithstanding this reported history, no actual clinical diagnosis of an abnormal or disabling knee condition was noted on entry into service.  Therefore, the presumption of soundness attaches with regard to the health and condition of his left knee at the time of his admission into active duty.  38 C.F.R. § 3.304(a), (b) (2010).  The service treatment records show no documented treatment relating to the Veteran's left knee during the entirety of his military service.  His lower extremities were noted to be clinically normal on separation examination.  The Veteran was discharged from active duty in February 1971.  

By rating decision of May 2007, the Veteran was granted service connection for a left knee scar, residual of a shell fragment wound, based on current clinical findings of a very small, faint, and asymptomatic superficial scar on his left knee that he alleged was a residual of a shrapnel injury sustained during combat in Vietnam.  A June 2007 VA examination determined that the left knee scar produced no functional impairment or disabling effects to the underlying left knee joint.  According to the Veteran's account, the shell fragment injury he sustained in service was very superficial and, as they were out in the field actively engaged in fighting against enemy forces at the time, only cursory treatment was rendered by a medic and no subsequent follow-up treatment was thereafter obtained, which was why no report of the injury is shown in his service treatment records.  The Veteran reported that the shrapnel had worked itself out of his left knee in due course.  Credence was given to the Veteran's historical account in recognition of his receipt of the Bronze Star Medal with Combat "V" device for heroism in battle, as the injury was consistent with the hardships of combat service and no evidence was found to refute his account.  

Post-service medical records show that as recently as 2004, the Veteran's left knee was asymptomatic and he was reportedly able to walk on it 5 - 6 miles per day as part of his daily employment duties as a meter reader. 

In January 2005, the Veteran was involved in a motor vehicle accident in which he sustained a left shoulder injury.  The records, including emergency room records for treatment received immediately following the accident, do not indicate that any injury to his left knee was sustained in this incident. 

Beginning in 2006, the Veteran's medical records show that he received treatment for recurring complaints of left knee pain.  X-rays of his left knee in 2007 and 2010 revealed no evidence of fracture, effusion, osteophytes, or significant degenerative changes.  His left knee joint compartment space and alignment were normal.  MRI study in September 2010 revealed findings supporting a diagnosis of mild intrasubstance degeneration involving the body of the medial meniscus, but with normal ligaments and no sign of a definite tear of the soft tissues.  

As relevant, in September 2010, the Veteran was examined by a VA physician.  In conjunction with the examination, the examiner reviewed the Veteran's relevant clinical history as contained within his claims folder.  Based on his examination and review of the record, the VA physician concurred with the diagnosis of mild intrasubstance degeneration of the medial meniscus body of the left knee with no definite tear.   The following nexus opinions were provided:

THE CONDITION/DISABILITY [of] Mild intrasubstance degeneration of the medial meniscus [of the] left knee IS NOT CAUSED BY OR A RESULT OF "water on the knee"/joint effusion.  [The rationale is that the] Veteran does not have an effusion as seen by MRI, X-rays and physical [examination].  Therefore no nexus can be established between his current knee condition and a joint effusion either in cause or aggravation.  [The] Veteran on enlistment physical of [February 1968] wrote that he had "water on the knee."  This was by his history only without medical evidence.  Physical exam of [his] knees at enlistment was normal.  [The] Veteran was not seen [and] not treated for joint effusion or water on the knee while on active duty.  There were no complaints of knee problems until 2006, 35 years after discharge.  [The Veteran relates a history of having his left knee tapped for effusion 10 -12 years earlier and again in 2007.]  This. . . [is] by his history only without any actual medical [documentation substantiating this account] in his c[laims] file.  A superficial shrapnel wound would not be the cause of a joint effusion.

THE CONDITION/DISABILITY [of] Mild intrasubstance degeneration of the medial meniscus [of the] left knee IS NOT CAUSED BY OR A RESULT OF [a] shell fragment wound.  [The rationale is that there] is no evidence that [the] veteran was seen for or treated for a shrapnel wound to the left knee.  Even so, if he had a shrapnel wound to the knee it was very superficial as per veteran the piece of shrapnel came out by itself.  The piece of shrapnel did not enter the joint space or his meniscus.  Therefore it would not be a cause of his mild degeneration of the medial meniscus.  This can be seen as part of the aging process and would not be unusual in a person [of the] veteran's age.

The Board has considered the foregoing evidence discussed above and finds that the objective evidence does not demonstrate that the Veteran's reported history of "water on the knee" on entry into service represented an actual, disabling medical condition and that for all intents and purposes there is no clinical evidence of a left knee disability at the time of his entry into active duty.  Therefore, the Veteran's left knee is presumed to have been sound at the commencement of his period of military service.  There is no clear and unmistakable (obvious or manifest) evidence demonstrating that the disorder preexisted service and that it was not aggravated by service.  There is no evidence at all relative to whether the disorder existed prior to service.  Thus, the presumption of soundness is not rebutted.  No treatment for left knee complaints is shown in service and the Veteran's lower extremities were normal on separation examination.  Post-service medical imaging reports do not objectively demonstrate the presence of a current effusion of the left knee joint, to the extent that the "water on the knee" reported on entry into service was intended to describe effusion of either or both knees.  Therefore, there is no evidence of inservice incurrence.

The absence of any clinical evidence of treatment for an orthopedic disorder of the Veteran's left knee in service or for many years after service weighs against his claim for service connection for a left knee condition on a direct basis.  The post-service clinical records indicate that his knees were normal and asymptomatic as recently as 2004, when he was reportedly able to walk 5 - 6 miles per day in the course of his duties as a meter reader, and the medical evidence does not indicate that the left knee become persistently symptomatic any earlier than 2006.  The VA examiner has opined that the Veteran's current left knee diagnosis is due to the aging process.  A lengthy period without treatment of the claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The VA examiner's opinion also has found no causal relationship between the Veteran's in-service shell fragment wound of his left knee and his currently diagnosed mild intrasubstance degeneration of the left medial meniscus, as the residual scars of the shrapnel wound indicated a missile wound that was so superficial that it did not enter and damage his left patella or knee compartment.  Furthermore, the clinical evidence indicates that the scar itself is asymptomatic and produces no functional impairment of the adjacent left knee joint, as noted on VA examination in June 2007.  Therefore, in the absence of any objective medical evidence demonstrating that the service-connected left knee scar adversely affects the orthopedic function of the underlying knee, it logically follows that there cannot be aggravation of the mild intrasubstance degeneration of the left medial meniscus by the service-connected scar.  Thusly, entitlement to VA compensation for secondary aggravation of a non-service-connected disability by a service-connected disability, as provided by 38 C.F.R. § 3.310(b), is denied as there is no clinical basis to concede that any such aggravation presently exists.       

To the extent that the Veteran asserts that his own personal knowledge of medicine and his medical condition and history are sufficient in and of themselves to provide a basis to support a finding that his mild intrasubstance degeneration of the left medial meniscus is related to his military service, the Board notes that he has no formal medical training.  The records reflect that he was previously employed as a meter reader, and no formal training in medicine is indicated.  Because he lacks the requisite medical training to have the expertise to make clinical diagnoses or provide opinions on matters regarding medical causation and etiology of his orthopedic condition, his statements in this regard are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, his own personal belief in the existence of a relationship between his mild intrasubstance degeneration of the left medial meniscus and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by objective medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).  

In view of the foregoing discussion, the Board must deny the Veteran's claim of entitlement to service connection for a chronic left knee disability, to include as secondary to a service-connected left knee scar, residual of a shell fragment wound.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic left knee disability, to include as secondary to a service-connected left knee scar, residual of a shell fragment wound, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


